Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 24 October 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     Sir
                     Camp before York October 24th 1781
                  
                  My domestic affairs having long since Required my presence at home, I intreat your excellency, if you have not any plan in view for the winter in which I can be useful to him, to permit me to go to france and to support my application to Congress for a furlough of six or seven months.
                  Colonel gouvion asks the same favor but—this is not the only one we ask.  I shall explain myself freely to your excellency.  
                  five years have elapsed since we left our Country to partake with the americans the hardships of every Kind and labour of their war.  I thinck myself warranted in saying that during that space of time we have not gained grades, since those we have at present were given three months after we joined the army in virtue of the Conditions that we made with Congress who by Reasons not peculiar to us desired that we would not require those grades at the first moment.  I dare thinck then that it Cannot appear indiscreet in the present moment to desire to be promoted.  it is true that we have seniors but unless the ideas of the american officers are different from those that prevail every where in europe, it is incredible that they should expect that foreigners in our situation should absolutely be intitled to no privilege.
                  Circumstances appear to me besides extremely advantageous in every respect.  it is a general Custom that sieges should particularly advance engineers and if it is allowed to plead the example of the enemy the engineer who was in Chief in savannah and afterwards at Charles-town had a grade on each occasion.  I take the liberty therefore of expressing to your excellency how much I desire that he would judge proper to ask of Congress the Rank of major general for me and that of Colonel for lieut. Colonel gouvion.  you know the merit of this officer so that I need not enlarge upon it here.  I will only observe that all the most important business fell to him during the seige, the opening of the trenches, the second parallel and the lodgement in the two works that were taken.
                  I am apprized that Congress have abolished the Rank of Colonel.  but as lieut. Coll gouvion only desires the grade, Relatively, to his promotion in france, it appears to me that Congress might in order to oblige that officer, make an exception to their general Rule.
                  I shall observe finally that if your excellency thinck, our services merit any Recompence—it would be opportune to profit by the present Circumstance which allows of our getting a Rank without the Rest of the Corps having the same Right to promotion. and indeed, that is necessary.  for as there are in the Corps many Colonels if they were promoted also—there would be a third of the officers generals, which would be very Ridiculous.
                  On the occasion of our Departure for france, I will take the liberty to renew my entreaties that your excellency will be pleased to exchange Coll laumoy and lieut. Coll Cambray I know they are very desirous of going to france, but I will endeavour to engage them to remain here this winter.  I should be infinitely desirous to render my stay in france as useful as possible.  if your excellency deigns to Communicate to me your wishes and desires, I will employ all my efforts to bring on the satisfaction of them if possible.  I dare think that you Know my attachment to the american Cause, in general and my particular attachment to your person & glory—I have the honor to be with the greatest Respect and attachment Your excellency’s most obedient and humble servent
                  
                     Duportail
                  
               